Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 10, 1966, convicting him of burglary in the third degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. By an order of this court dated June 29, 1967, the action was remitted to the trial court for the purpose of holding a hearing and making a determination as to defendant’s sanity at the time of trial and the *668appeal was held in abeyance in the interim (People v. Gomez, 28 A D 2d 737). The prescribed hearing was held on September 20, 1967 and resulted in a finding that, at the time of his trial, defendant did not understand the nature of the charges against him and was unable to confer with his counsel or to prepare his defense. Judgment reversed, on the law and the facts, and new trial ordered. We have examined the minutes of the hearing and agree with the above-mentioned finding of the trial court. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.